— In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Acting Commissioner of Correction which disapproved petitioner’s application for furlough and work release, petitioner appeals from a judgment of the Supreme Court, Dutchess County (Aldrich, J.), dated January 5,1982, which, in effect, dismissed the petition. Appeal dismissed as academic, without costs or disbursements. It appears that petitioner was paroled on October 8,1982. Mollen, P. J., Damiani, Lazer and Mangano, JJ., concur.